 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, LOCAL 34 DIVISION 2In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, LOCAL 40ICases Nos 8-3860 and R-3861, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSJuly 1, 1942On June 17, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceeding.:,The Board, having been advised by the Regional Director that alonger period in which to hold the election is necessary, hereby amendsitsDirection of Elections by striking therefrom the words "but notlater than thirty (30) days from the date of this Direction" andsubstituting therefor the words "but not later than sixty (60) daysfrom the date of this Direction "'41 N L R B 105142 N L R B, No 25